DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 1, 2, 15 are objected to because of the following informalities:  “area” should read --are--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. For example”:
Terminology such as “Heavy duty”, “Reversible”, and “Class I” are relative terms which renders the claim indefinite.  These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim1 recites the broad recitation regarding the number of tines, hinges, brackets and springs, and the claim also recites the number is four, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The term “it” renders the claim indefinite because it is unclear what is being set forth in the limitation thereby rendering the scope of the claims unascertainable. 
The claims include multiple instances of terms lacking antecedent basis. For example claim 14: “the last least two cutting knife springs” and claim 17: “the two or more Heavy duty barrel hinges”.
Appropriate correction required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood by the examiner, claims 9, 10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole (US 2,920,405).
Regarding claim 9, Cole teaches a similar device, comprising: a base (fig. 1, frame 10), a plurality of Heavy duty landscape rake tines (20), and a cutting knife (scarifier 35, 36), where the cutting knife is attached to the base (fig. 1), and the heavy duty landscape rake tines are attached to the base (fig. 1), and where the cutting knife is secured to the base such that it travels through a soil, below a surface of the soil (1:18-30).  

10. The device of Claim 9, where the base is a three-point hitch (hitch members 16-18).  

14. The device of Claim 9, additionally comprising a main support beam (15), where the last least two cutting knife springs and the plurality of Heavy-duty landscape rake tines at attached to the main support beam, and where the main support beam is attached to the Class I three-point hitch (fig. 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole. 
Regarding claims 11-13, Cole teaches the device of claim 9, with a coil spring, but fails to teach two springs.  However, examiner takes official notice that using multiple springs to lift a tool is known in the art.  It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include a second spring as a duplication of parts that does no more than allow the grader to lift if it were so desired to have more support on the ends of the toolbar. 

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of Wood (US 113,125). 
Regarding claims 15-18, Cole teaches the device of claim 9 and 14, but fails to teach the rake is attached to the pivot.  However, Cole does teach a main support beam at two or more hinges (41), where the two or more hinges allow rotation or a tool between a down position and an up position (fig. 2, 3), where at the down position, and a bracket 37 attached to the two or more Heavy duty barrel hinges (32), a lifting handle (60), where the lifting handle has a handle up position and a handle back position (fig. 2,3), the lifting handle can force the tool in the upward direction (fig. 2, 3).  Further Wood teaches it is known to pivot a rake. It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include to attach the rake to the pivot hinges for upward and downward movement while the cutting member stays stationary if it were so desired to use only the cutting tool during grading as taught beneficial by Wood. 

Allowable Subject Matter
As best understood by the examiner, claims 1-8 and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Latshaw (US 2,736,252) and Proper (US 1,537,618) teach similar devices with rakes in an up and down position. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA H LUTZ/Primary Examiner, Art Unit 3671